DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are replete with errors. For example, the drawings include the following reference characters not mentioned in the description: 121, 140a, 140b, 200, 210, 150, 151, 152, 451, 452, 460, 171a, 171b, 170. Reference characters 206, 601, 602, 410, 301 are found in the specification but not in the drawings. Further, Fig. 2 is missing the “prior art” label as indicated in the final paragraph of Spec page 11. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification is missing the reference characters (121, 140a, 140b, 200, 210, 150, 151, 152, 451, 452, 460, 171a, 171b, 170) found in the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohrentz et al. (US 2012/0042619 A1), hereinafter Lohrentz.
Regarding claim 1, Lohrentz teaches a row crop harvesting head (100) mountable to a combine in a manner effective to harvest row crops in a field, the harvesting head comprising:
(a) a plurality of spaced-apart harvesting snouts (Fig. 3 shows snouts 510),
(b) roller mechanisms (230) effective for pulling row crop stalks vertically downward away from the harvesting head and toward the ground in a space between adjacent snouts ([0003] teaches it is old and well-known to pull crop stalks vertically downward and Fig. 11 shows balanced, offset rollers to pull the stalks vertically downward), and
(c) a plurality of stripper plate assemblies (154) effective for stripping the row crop from its stalks as the stalks are pulled downward past the stripper plates;
wherein each of said stripper plate assemblies comprises a pair of adjacent halves, with each pair of adjacent halves comprising a first half having a first stalk-contacting edge and a first plate surface extending away from said first stalk-contacting edge in a first direction, and a second half having a second stalk-contacting edge and a second plate surface extending away from said second stalk-contacting edge in a second direction opposite said first direction (Fig. 12 shows two halves with stalk-contacting edges);

wherein each of said stalk-contacting halves is positioned on the harvesting head at a horizontal position in which the first stalk-contacting edge overlaps or is directly adjacent the second stalk-contacting edge so that there is little or no horizontal gap between the two halves with respect to the path of a stalk pulled vertically downwards by the roller mechanism (Fig. 12 shows a small horizontal gap between the halves with respect to a theoretical stalk pulled vertically downwards).

Regarding claim 2, Lohrentz teaches wherein each of said second plate surfaces includes a downward-sloping portion extending away from its stalk-contacting edge (Fig. 12 shows downward-slope).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz et al. (US 2012/0042619 A1), hereinafter Lohrentz, in view of Regier (US 2012/0204528 A1).
Regarding claim 3, Lohrentz teaches wherein each of said second plate surfaces includes a trough portion (Fig. 12 shows trough next to downward-slope).
	Lohrentz does not teach the trench having an upturned end to retain crop.
	Regier teaches a trough portion that terminates in an upturned end effective to retain harvested crop in the trough (Fig. 5 shows the stripper plates feature a trough with a raised outer end to retain crop).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include an upturned end of the trough as taught by Regier to the harvesting head of Lohrentz in order to improve the efficiency of harvesting and moving the crop rearward.
	Regarding claim 6, Regier of the combination as set forth above teaches a gathering mechanism adapted to remove harvested crop from the trough portion of the harvesting head (Figs. 4-6 show gathering augers 160 to remove harvested crop from the troughs of stripper plates 154).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz et al. (US 2012/0042619 A1), hereinafter Lohrentz, in view of Togami et al. (US 5,881,542 A), hereinafter Togami.
Regarding claim 4, Lohrentz does not teach the first plate sloping upward as it extends from the stalk-contacting edge.
Togami teaches wherein each of said first plate surfaces slopes upward as it extends away from its stalk-contacting edge (Fig. 6 shows first plate 50 with an upward slant away from the edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the upward slanting portion away from the stalk-contacting edge of Togami’s invention to the row crop harvesting head of Lohrentz in order to prevent crops bunching at the edge.

Claims 5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz et al. (US 2012/0042619 A1), hereinafter Lohrentz.
Regarding claim 5, Lohrentz does not teach the stalk-contacting edges positioned on the harvesting head so there is no horizontal gap.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to position one stalk-contacting edge so that it overlaps the other edge since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, Lohrentz does not explicitly teach the first stalk-contacting edge level being at least 1 inch higher than the second stalk-contacting edge level.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to position one stalk-contacting edge at least an inch above the other edge since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Lohrentz does not explicitly teach the horizontal gap between adjacent stalk-contacting edges being less than 1 inch.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to position the two stalk-contacting edges with a gap of less than an inch since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz et al. (US 2012/0042619 A1), hereinafter Lohrentz, in view of Regier (US 2012/0204528 A1) and Togami et al. (US 5,881,542 A), hereinafter Togami.
Regarding claim 7, Lohrentz does not teach the gathering mechanism including a chain with rubber paddles to rake out the bottom of the trough.
Togami teaches wherein said gathering mechanism comprises a gathering chain with paddles effective to rake out the bottom of said trough (Fig. 3 shows gathering chains 31 with paddles 32 and Fig. 6 shows motion of raking out the trough).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the gathering chain and rubber paddles of Togami’s invention to the row crop harvesting head of Lohrentz in order to use a well-known method of gathering crops in a row crop head.
Regarding claim 8, Togami of the combination as set forth above teaches wherein said gathering mechanism further comprises an auger effective to move harvested crop to a storage bin (Col. 3 lines 22-29 teaches auger 25 moves the crop a grain collection device).

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. Applicant has amended claim 1 to specify that the stalks are pulled vertically downward by the roller mechanism. Examiner notes that Lohrentz does teach that it is old and well-known in the art for rollers to pull stalks vertically downward (see paragraph [0003]). Further, the overall effect of the rollers of Lohrentz is to pull the stalks vertically downward. Figure 12 cited by the applicant’s response only shows a small portion of the invention, while the embodiment found in Figs. 8 and 11 achieves the goal of pulling stalks vertically downward due to the offset rollers. Thus, Lohrentz reads on the new limitations of claim 1.
	In addition, applicant has amended claim 3 to further define the trough portion that includes an upturned end effective to retain harvested crop and claim 6 to further define the gathering mechanism that interacts with the trough portion. The Regier reference reads on both of these new limitations, rendering the claims unpatentable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        

/Alicia Torres/Primary Examiner, Art Unit 3671